By the Court.
It is not clear that the juror is incompetent. Likely, as this case may turn on the same point, as the one whkh the juror has tried if the attention of the Court had been drawn *206to this circumstance, they would have been readily induced to dispense with his attendance.
If the witness was incompetent, the Court would discharge him now. In Kaighn & al. vs. Kennedy, one of the jurors looking at the deposition, recognised on the back of it some figures, which he had made in casting up the interest, on the trial, in the court below, having been a juror there, and Moore objected to his trying the cause now, as he had already done so once: On this the cause was continued. Martin's Notes, 38.
Motion overruled.